 

 

Case 3:20-cv-00009-DHB-BKE Document12 Filed 05/18/20 Page 1 of1

rm
i”

PiLED
U.S. UE CT COURT
IN THE UNITED STATES DISTRICT COURT FOR fg DIV.
SOUTHERN DISTRICT OF GEORGIA way 19 py 4:95

DUBLIN DIVISION
cLeRt-s} Wore
SO. DIST. OF CA.

CV 320-009

JPMORGAN CHASE BANK, N.A.,
Plaintiff,
Vv.
WHEELER COUNTY STATE BANK d/b/a

ATLANTIC SOUTH BANK and
ANNE REAVES,

+ + FF F F FF F F F

Defendants.

ORDER

Presently before the Court is the Parties’ stipulation of
dismissal without prejudice of Defendant Anne Reaves. (Doc. No.
11.) Plaintiff and Defendant Reaves consent to dismissal; thus,
‘dismissal is proper under Federal Rule of Civil Procedure
41 (a) (1) (A) (11).

IT IS THEREFORE ORDERED that Plaintiff’s claims against Anne
Reaves are DISMISSED WITHOUT PREJUDICE. Because Plaintiff has
resolved all claims against remaining Defendant Wheeler County
State Bank, the Clerk is directed to CLOSE this case. Each party
shall bear its own costs and fees.

/E.

ORDER ENTERED at Augusta, Georgia his day of May,

    
 

 

2020.

 

UNITED a DISTRICT SURGE

 
